 1In the MatteroftROCHESTERGAS ' & ELECTRIC CORPORATIONandINTERNATIONAL BROTHERHOODOF'ELECTRICAL WORKERS, AFLCase No. 3-R-fi'%2.Decided February 08,19-11k4Goodwin, Nixon, Hargrave, Middleton,iDevans, by Messrs. T.Carl NixonandArthur L. Stern,of Rochester, N. Y., for the Company.Mr. John P. Daly,ofWest Hempstead, Long Island, N. Y.,and'Mr.Jerome Winterhalt,'forthe Union.Mr. Robert E. Tillman,of counsel to the, Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of ElectricalWorkers, AFL, herein called the Union, alleging that a question af-fecting commerce had arisen concerning the representation of em-ployees of Rochester Gas & Electric Corporation,' Rochester, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before, Peter J.Crotty, Trial Examiner.Said hearing was, held at Rochester, NewYork, on January 12, 1944.The Company and the Union appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues. , The rulings of the Trial Examiner made at the hearingare free from, prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.The Company moved at the hearing to dismiss the petition of theUnion on the ground that the unit proposed therein was not appro-priate.For the -reasons stated in Section IV,infra,the motion todismiss is hereby denied.Upon the entire record in the case, the Board makes the following:' In the formal papers of this proceeding, the Company is designated as "Rochester Gas& Electric Company."Its name appears in the caption and body of this decision as It wasamended at the hearing.55 N L.R. B., No. 17.96--I ROCHESTER,GAS & ELECTRIC CORPORATIONFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY97Rochester Gas & Electric Corporation, a New York corporation,maintains its general offices and principal plants in Rochester' NewYork, where it is engaged in the production and distribution of elec-tricity, gas, and steam.The area served by the Company includesthe city of Rochester and its environs.Many of the consumers of itsservices are engaged in interstate commerce.The Company admitsthat it is subject to the jurisdiction of the Board.IT.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers is a labor organ-ization affiliated with the American Federation of Labor, admittingto membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONAfter filing its petition, representatives of theUnion conferredwith officials of the Company and representatives of the Board's Re-gional Office in an effort to obtain a consent election agreement.How-ever, the Union and the Company were unable to agree on the appro-priate unit.A statement of a Field Examiner of the Board introduced into evi-dence at the. hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn its petition, the Union seeks a unit -of all production and main-tenance employees in the line maintenance, line operation, under-ground, and electric meter departments of the Company.At thehearing the Union clarified its position on the unit by stating that itdesired to include all production and maintenance employees in theElectric Department of the Company who were engaged in the trans-mission or distribution of electric current after generation.The Com-pany contends that all its production and maintenance employees be-low the rank of supervisor who are paid at an hourly rate constitutean appropriate unit.2The Field Examiner stated that the Union submitted 87 application-for-membershipcards to him, all bearing apparently genuine original signatures;and that 53 of the cardsbore names of persons whose names appeared on the Company's pay roll of November 9,1943, which listed 158 persons in the alleged appropriate unit.578129-44-vol. 55-8 98DECISONS OF NATIONAL LABOR RELATIONS. BOARDThe Company is divided into six departments, namely,, Electric,Gas, Suburban, Transportation, General Maintenance, and Stores,The Electric Department, in turn, is subdivided into a generation divi-sion and a distribution and transmission division, each under the con-trol of a separate superintendent.The unit, as requested by theUnion, would include only employees of the latter division.The lat-terdivision comprises the following seven subdivisions : electricmeter and testing, line operation, line maintenance, subway; mapping-records, station maintenance, and office.At the hearing the Unionspecifically indicated that the unit it sought included the employeesof the first three of the above subdivisions and excluded the employeesof the last four subdivisions.The record is clear that the six departments of the Company func-tion together as integral parts in the production and distribution ofgas, steam and electricity, so that a company-wide unit of productionand maintenance employees would be particularly appropriate forthe purposes of collective bargaining.Moreover, the Union not onlydoes not deny that such a unit is ultimately to be desired, but admitsthat in its organization of the Company's employees, its efforts werenot confined to the employees in the distribution and transmissiondivision of the Electric Department.On the other hand, the Com-pany has no history of collective bargaining, and the divisions of itsElectric Department, both administratively and from an operationalstandpoint, are clearly. separable from other departments so thatcollective bargaining confined to the employees of one division wouldappear to be feasible.The Union has been successful only in organ-izing the employees of the distribution and transmission division.Under all the circumstances we are of the opinion that these em-ployees should not be deprived at this time of their rights to bargaincollectively under the Act, and we find, therefore, that they maycomprise a unit appropriate for the purposes of collective bargaining.Our present determination does not preclude a later findirng that alarger unit is appropriate when organization has extended more fullyto other employees of the Company.The precise scope of the appropriate unit within the distributionand transmission division of the Electric Department remains to bedetermined.As stated above, the Union seeks to include only theproduction and maintenance employees in the electric meter and test-ing, the line operation, and the line maintenance subdivisions.Thereis no question that the employees in those three subdivisions are en-gaged in production and maintenance work.Of the four subdivisionswhose employees are not sought to be included in the unit by theUnion, one is the office which consists of office and clerical employeesand is, therefore, properly excluded- from a production and mainte- ROCHESTER -GAS & ELECTRIC CORPORATION'99Hance unit.ords are maintained of the underground electric, gas; and'-steam linescousttuctecl by the Company.The employees therein perform onlyw6rk^of a clerical nature and are,-therefore, likewise, 'properly excludedfront a unit of production and maintenance employees.The remain-ing' two subdivisions, i. e., the station maintenance and the subwaysubdivisions, pose'a problem.The subway subdivision handles thecoiistruction, maintenance, and cleaning of underground subways inwhich'cables are carried, and the installation of underground ducts.The'station maintenance 'subdivision has as its function the examina-tion and maintenance of electric apparatus in the bass and electricplants and stations.'The record is not any more' explicit on the workperformed by the above two subdivisions.We` find that, if there areemployees in the,two subdivisions performing work of the generalnature described, they are maintenance employees and they should beincluded in the unit.%We find that all production and maintenance employees in the dis-tribution and transmission diiision of the Electric Department of theCompany, excluding employees of the office and the mapping-recordssubdivisions, and all supervisory employees having authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9(c) of the National Libor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is hereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rochester Gas ^CElectric Corporation,Rochester,New York, an election by secret ballotshall be conducted as early as possible,but not later than thirty (30)daysfrom the date of this Direction,under the direction and super-vision of the Regional Director forthe ThirdRegion,acting in this 100DECISONSOF NATIONALLABOR RELATIONS BOARDmatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the,unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be represented.by International Brotherhood of Electrical Workers, AFL, for thepurposes of collectivebargaining.